Citation Nr: 0106756	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  00-03 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

1.  Entitlement to an increased rating for post-operative 
residuals of a fracture of the right tibia and fibula, 
currently rated noncompensably disabling. 

2.  Entitlement to an increased rating for tender scar and 
paresthesia of the right leg, currently rated 10 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant



ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to July 
1975. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in October 
1999 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri. 


FINDINGS OF FACT

1.  The veteran's post-operative residuals of a fracture of 
the right tibia and fibula are manifested by X-ray evidence 
of old post-traumatic changes of a healed fracture deformity 
in the shaft of the tibia and fibula, and subjective 
complaints of intermittent right leg pain at the fracture 
site, and fatigue, which is not productive of any functional 
limitation of the ankle but is productive of disability 
analogous to slight impairment of the knee. 

2.  The veteran's right leg scar is manifested by tenderness 
around the site of the scar and paresthesia.


CONCLUSIONS OF LAW

1.  With the resolution of reasonable doubt in the veteran's 
favor, the criteria for a 10 percent rating for post-
operative residuals of a fracture of the right tibia and 
fibula have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. 
§§ 3.102, 4.1- 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5262 (2000). 

2.  The criteria for entitlement to a rating in excess of 10 
percent for a scar of the right leg have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 4.1- 4.14, 4.118, Diagnostic Code 7804 
(2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his post-operative residuals of a 
fracture of the right tibia and fibula and a scar of the 
right leg have increased in severity since a December 1998 
rating decision.  He contends that he has almost daily 
intermittent pain at the site of the tibia/fibula fracture.  
He also contends that the residuals of a fracture of the 
tibia/fibula cause right knee and ankle pain and limitation 
of motion.  

The Board initially finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues of increased ratings for 
post-operative residuals of a fracture of the right tibia and 
fibula and a scar of the right leg have been obtained.  The 
evidence includes a disability evaluation examination and 
recent treatment records.  The Board does not know of any 
additional relevant evidence which is available.  Therefore, 
no further assistance to the veteran with the development of 
evidence is required.  The Board also finds that requirements 
regarding notice which must be provided to the veteran 
pursuant to the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) have been satisfied by 
the letters and statements of the case which were provided to 
the veteran by the RO.

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (rating schedule), which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a 
question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to absence of part, or 
all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 
(a) Less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.).
(b) More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).
(c) Weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.).
(d) Excess fatigability.
(e) Incoordination, impaired ability to 
execute skilled movements smoothly.
(f) Pain on movement, swelling, deformity 
or atrophy of disuse.  Instability of 
station, disturbance of locomotion, 
interference with sitting, standing and 
weight-bearing are related 
considerations.  
38 C.F.R. § 4.45.

The Board notes that the veteran's post-operative residuals 
of a fracture of the right tibia and fibula and scar of the 
right leg have been rated together, with a 10 percent rating 
assigned to recognize the overall impairment.  The May 1990 
rating decision which granted service connection and assigned 
the initial ratings utilized Diagnostic Codes 5262 
(impairment of tibia and fibula) and 7805 (scars, rated on 
limitation of function).  In a January 1992 decision, the 
Board found that: service-connected post-operative fractures 
of the right tibia and fibula were well healed with no bony 
abnormalities (based on X-ray findings), and there was no 
limitation of motion of the right ankle or right knee, so 
that a 10 percent rating under Diagnostic Code 5262 was not 
warranted; and that the veteran had some pain and tenderness 
in the area of the scar of the right leg, which warranted a 
10 percent rating for pain and tenderness in the area of the 
scar under Diagnostic Code 7804.  Notwithstanding the Board's 
characterization of the issue as entitlement to an increased 
(compensable) evaluation for a right leg disability, the 
effect of the Board's January 1992 decision was to assign 
separate ratings - a noncompensable rating for post-operative 
residuals of a fracture of the right tibia and fibula, and a 
10 percent rating for a scar of the right leg.  Although the 
October 1999 rating decision on appeal again listed the 
increased rating issue as a single issue, it carried forward 
the separate rating analysis, evaluating both post-operative 
residuals of a fracture of the right tibia and fibula under 
the criteria set out under Diagnostic Code 5262, as well as a 
scar of the right leg under the criteria set out under 
Diagnostic Code 7804.  As indicated on the title page of this 
decision, the Board finds that separate ratings are 
warranted, and that post-operative residuals of a fracture of 
the right tibia and fibula and a scar of the right leg are 
considered separate disabilities for VA disability rating 
purposes.  38 C.F.R. § 4.71a; see also Esteban v. Brown, 6 
Vet. App. 259, 262 (1994) (a separate rating could be granted 
where none of the symptomatology of one condition is 
duplicative of or overlapping with the symptomatology of 
another).  


I.  Increased Rating: Residuals of Tibia/Fibula Fracture

Diagnostic Code 5262 provides that for malunion of the tibia 
and fibula, with moderate knee or ankle disability, a 20 
percent rating is provided and, with slight knee or ankle 
disability, a 10 percent rating is warranted.  38 C.F.R. 
§ 4.71a. 
The evidence reflects that the veteran's service-connected 
post-operative residuals of a fracture of the right tibia and 
fibula (not including the scar) are manifested by X-ray 
evidence of old post-traumatic changes of healed fracture 
deformity in the shaft of the tibia and fibula, and 
subjective complaints of intermittent right leg pain at the 
fracture site and fatigue of the right leg with activity.  
The veteran has described his right leg pain as intermittent, 
though almost daily. 

The Board notes that the veteran's post-operative residuals 
of a fracture of the right tibia and fibula have been rated 
under Diagnostic Code 5262.  The medical evidence, to include 
a report of VA medical and X-ray examinations in October 
1999, and subsequently dated VA outpatient clinic records 
dated in November and December 1999, shows that the veteran 
has complained of right leg pain and tenderness but it also 
demonstrates a well-healed fracture of the tibia and fibula, 
albeit with some post-traumatic changes of healed deformity, 
without any secondary limitation of knee or ankle motion.  
The veteran's reported complaints include intermittent right 
leg pain at the fracture site, and his testimony in this 
regard is credible.  The Board finds that the veteran also 
complained of limitation of function of the right leg due to 
painful motion which pertain primarily to his right knee and 
right ankle.  However, the medical opinion evidence (October 
1999 VA examination report) reflects that the veteran's 
service-connected residuals of a tibia/fibula fracture, which 
is well healed, do not affect the function of his right ankle 
or right knee.  The VA examiner in October 1999 also noted 
that the veteran had a post-service traumatic injury of the 
right ankle in about 1983.  The medical evidence does not 
demonstrate objective functional impairment of the right knee 
or ankle which is attributable to the veteran's service-
connected post-operative residuals of a fracture of the right 
tibia and fibula.  

However, with consideration of the veteran's reported pain at 
the site of the fracture, and his complaint of fatigue, as 
part of his hearing testimony and history reported upon 
examination and when seeking treatment shortly thereafter, 
the Board finds that the evidence of record is sufficient to 
raise a reasonable doubt as to whether the veteran's service-
connected post-operative residuals of a fracture of the right 
tibia and fibula more nearly approximate "slight" 
disability of the knee as contemplated by Diagnostic Code 
5262.  Therefore, resolving reasonable doubt in the veteran's 
favor, the Board finds that a 10 percent rating for post-
operative residuals of a fracture of the right tibia and 
fibula have been met.  38 U.S.C.A. §§ 1155, 5107; Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 4.1- 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5262. 

The Board has considered all potentially applicable rating 
codes to determine if a higher rating is warranted.  The 
veteran does not have compensable limitation of motion of the 
right leg, including due to pain on motion (see DeLuca v. 
Brown, 8 Vet. App. 202 (1995)), which is attributable to his 
service-connected post-operative residuals of a fracture of 
the right tibia and fibula.  The veteran has right leg 
flexion to 140 degrees and right leg extension to 0 degrees, 
reflective of full range of motion.  Even with considerations 
of pain on motion, the evidence does not show that the 
veteran has limitation of flexion of the right leg to 30 
degrees (Diagnostic Code 5260), or limitation of extension of 
the right leg to 15 degrees (Diagnostic Code 5261) to warrant 
a rating in excess of 10 percent.  38 C.F.R. § 4.71a.  

The veteran's service-connected residuals of a fracture of 
the tibial and fibula are manifested by arthritis at the 
healed fracture site, although with full range of motion of 
the right leg, with reported intermittent right leg pain at 
the site of the fracture.  The Board notes that a 10 percent 
rating may be granted under Diagnostic Code 5003 and 
38 C.F.R. § 4.59 for a disability based on X-ray findings of 
arthritis coupled with painful motion, even where the veteran 
technically has full range of motion.  VAOPGCPREC 9-98.  
However, in light of the clinical measures of full ranges of 
motion of the right knee, this would only permit a minimum 
compensable (10 percent) rating for arthritis under 
Diagnostic Code 5003 and 38 C.F.R. § 4.59 so would not result 
in a higher (20 percent) rating.  VAOPGCPREC 9-98.  
Diagnostic Code 5003 specifically provides that a rating of 
only 10 percent is for application for each such major joint.  
38 C.F.R. § 4.71a.  As noted above, the evidence does not 
demonstrate limitation of motion, including due to pain on 
motion, that approximates flexion limited to 30 degrees 
(Diagnostic Code 5260) or extension limited to 15 degrees 
(Diagnostic Code 5261) to warrant a 20 percent rating under 
another diagnostic code.  38 C.F.R. § 4.71a.  There is no 
medical evidence of limited or painful motion of the right 
ankle due to the old fracture at issue. 

II.  Increased Rating: Scar of the Right Leg

Diagnostic Code 7803 provides that, for superficial scars 
which are poorly nourished with repeated ulceration, a 10 
percent rating is warranted.  Diagnostic Code 7804 provides 
that, for superficial scars that are tender and painful on 
objective demonstration, a 10 percent rating is warranted.  
Diagnostic Code 7805 provides that other scars will be rated 
on limitation of function of the part affected.  38 C.F.R. 
§ 4.118.

As indicated above, the effect of the January 1992 Board 
decision was to assign a 10 percent disability rating for the 
veteran's disability of scar of the right leg.  In his 
submissions and at the personal hearing, the veteran did not 
enter any evidence of impairment attributable to his scar of 
the right leg.  The evidence of record reflects that the 
veteran has a mobile slightly depressed tender right leg scar 
with some paresthesias.  

After a review of the evidence, the Board finds that a rating 
in excess of 10 percent for the veteran's service-connected 
tender scar and paresthesia of the right leg not warranted.  
The maximum schedular rating under Diagnostic Code 7804 is 10 
percent.  Similarly, Diagnostic Code 7803 (superficial scars 
that are poorly nourished, with repeated ulcerations) 
contemplates only a 10 percent rating.  The evidence does not 
demonstrate any functional disability attributable to the 
veteran's right leg scar to warrant a higher rating under 
Diagnostic Code 7805.  38 C.F.R. § 4.118.  

The veteran's testimony at the personal hearing and histories 
presented at the VA examinations pertain generally to the 
right leg pain and limitation which is described as pain at 
the sight of the fracture.  However, the symptoms such as 
painful right leg and fatigue with activity have been 
attributed to the separately rated service-connected 
disability of residuals of a fracture of the tibial and 
fibula, so this symptomatology may not be considered here as 
part of the disability of a painful or tender scar with 
paresthesia.  VA disability compensation regulations provide 
that the evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14.  For these 
reasons, the Board must find the preponderance of the 
evidence is against a rating in excess of 10 percent for the 
veteran's service-connected scar of the right leg.  38 
U.S.C.A. §§ 1155, 5107; 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 4.1- 4.14, 4.118, 
Diagnostic Code 7804. 


ORDER

A 10 percent rating for post-operative residuals of a 
fracture of the right tibia and fibula is granted, subject to 
the rules and regulations governing the payment of VA 
monetary benefits. 

A rating in excess of 10 percent for tender scar and 
paresthesia of the right leg is denied. 


		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals


 

